Quinn-Beintnall, J.
¶22 (dissenting) — On March 2,2011, 132 days after Jonathan Grantham pleaded guilty and waived his appearance at any subsequent restitution hearing, Grantham revoked his waiver of presence and his counsel withdrew. Despite these substantial changes in circumstances occasioned by Grantham and mandating a continuance of any restitution hearing, the majority vacates the trial court’s order requiring that Grantham pay $58,174.65 to his victims. Because the trial court substantially complied with the requirements of RCW 9.94A.753 when it continued the restitution hearing to a date 189 days after entry of Grantham’s plea, I respectfully dissent.
*407¶23 According to the majority, the continuance “was not based on an express finding of good cause to hold it later than 180 days after sentencing.” Majority at 406. In my opinion, the majority places undue emphasis on the minor miscalculation of the 180 days and fails to credit the trial court’s finding of good cause to continue the restitution hearing (even though good cause is not required to continue a restitution hearing within the 180-day period). The majority holds that the trial court must have explicitly determined not only that there was good cause, but that there was good cause to continue the restitution hearing outside of the 180-day statutory time frame. In my view, this is an unnecessarily technical reading of the statute as well as one which, in this case, works a serious injustice to the victim’s right to restitution.
¶24 Appellate courts “do not engage in overly technical construction [of the restitution statute] that would permit the defendant to escape from just punishment.” State v. Tobin, 161 Wn.2d 517, 524, 166 P.3d 1167 (2007) (citing State v. Davison, 116 Wn.2d 917, 922, 809 P.2d 1374 (1991)). The majority’s reading of RCW 9.94A.753 unnecessarily limits the trial court’s authority even in the face of extenuating circumstances caused by the defendant and prevents Grantham from being held accountable for the consequences of his crime. State v. Gonzalez, 168 Wn.2d 256, 265, 226 P.3d 131, cert. denied, 131 S. Ct. 318 (2010). “[According to the statute’s plain language and legislative history, it is clear the [restitution] statute is intended to ensure that defendants fulfill their responsibility to compensate victims for losses resulting from their crimes.” Gonzalez, 168 Wn.2d at 265. Although the majority reads RCW 9.94A.753 as if it requires vacation of the restitution order in this case, the plain language does not contain any such express requirement. But see CrR 3.3(h) (“A charge not brought to trial within the time limit determined under this rule shall be dismissed with prejudice.”). Therefore, I do not agree that RCW 9.94A.753 requires this court to vacate an order for *408restitution simply because the trial court failed to explicitly find good cause to continue the hearing outside the 180 days when the motion to continue was made for good cause before the expiration of the 180-day period.
¶25 Furthermore, I agree that the court’s general jurisdiction to impose restitution is statutory. See RCW 9.94A.753; RCW 9A.20.030. However, the majority’s reading of the statute implies that the trial court’s jurisdiction is limited to 180 days without an explicit finding that there is good cause to continue jurisdiction. I cannot agree. Once a trial court has assumed jurisdiction for the purposes of restitution, the trial court maintains jurisdiction until the restitution obligation is satisfied. RCW 9.94A.753(4).4 I acknowledge that Division Three has held that a failure to file a motion to continue a hearing on restitution within the 180-day period will deprive the trial court of jurisdiction for the purposes of entering a restitution order. See, e.g., State v. Johnson, 96 Wn. App. 813, 981 P.2d 25 (1999) (Superior court lacked statutory authority to grant continuance when the motion was made after the expiration of 180-day statutory limit for setting restitution.). In my opinion, Johnson confuses the trial court’s sentencing jurisdiction with statutory authority. However, Johnson is distinguishable. In this case, the State filed and the trial court granted a motion to continue the restitution hearing within the 180-day period. In my opinion, this established the trial court’s authority to hold a hearing to determine the amount of restitution owed. Here, failure to comply with the majority’s hypertechnical reading of the statute neither deprives the trial court of jurisdiction nor requires this court to vacate the order setting the amount of restitution owed.
¶26 Importantly, the trial court’s failure to explicitly state there was good cause to continue past the 180-day *409deadline is immaterial. A finding of good cause to continue, when none would otherwise be required, and an express finding that there is good cause to continue 9 days beyond the statutory time period is sufficient to establish that the continuance is based on good cause. Moreover, the record expressly established that the defendant withdrew his waiver of appearance 132 days after giving it and his counsel withdrew without objecting to the court’s setting of the April 1 restitution hearing, noting only that the timely date set, April 1, was unrealistic given the need to appoint new counsel who would need time to prepare for the restitution hearing. I also note Grantham does not claim prejudice, nor does he challenge the trial court’s rulings continuing the restitution hearing two additional times, based on findings of good cause.
f 27 Accordingly, I respectfully dissent.
Review denied at 178 Wn.2d 1006 (2013).

 Furthermore, the trial court may modify the restitution order “during any period of time the offender remains under the court’s jurisdiction, regardless of the expiration of the offender’s term of community supervision and regardless of the statutory maximum sentence for the crime.” RCW 9.94A.753C4).